Citation Nr: 0211174	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a medial meniscectomy of the right 
knee.  

2.  Entitlement to secondary service connection for a claimed 
back disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1974 to March 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in July 1999.  



FINDINGS OF FACT

1.  The service-connected residuals of a medial meniscectomy 
of the right knee are shown to include episodes of locking, 
popping and grinding, crepitus, tenderness and minimal 
degenerative changes; a compensable functional loss due to 
pain is not demonstrated.  

2.  The veteran's disability manifested by low back pain is 
shown as likely as not to be aggravated by his service-
connected right knee condition.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected residuals of a medial 
meniscectomy of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.59, 4.71a including Diagnostic Codes 5257, 
5258, 5259, 5260, 5261 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998).  

2.  By extending the benefit of the doubt to the veteran, his 
back disability manifested by low back pain is proximately 
due to or the result of the service-connected residuals of a 
medial meniscectomy of the right knee.  38 C.F.R. § 3.310 
(2001); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claims via the Statement of the Case, the 
Supplemental Statements of the Case, and the earlier Remand. 
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  

The record contains sufficient information and opinions to 
decide the claim for service connection for the claimed back 
disability.  The record also includes reports of VA 
examinations performed to evaluate the severity of the 
service-connected residuals of a medial meniscectomy of the 
right knee.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of these claims.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  


II.  Evaluation of the Service-Connected Residuals of a 
Medial Meniscectomy
of the Right Knee; and Service Connection for a Back 
Disability 

A.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination and at separation shows 
a normal spine.  

The records show that the veteran complained of low back pain 
in May and November 1975.  The diagnostic impressions were 
those of flu syndrome and viral syndrome, respectively.  

The service medical records also show that the veteran 
sprained his right knee and tore some cartilage in July 1975.  
Surgery was subsequently performed.  

In a January 1977 rating decision, the RO granted service 
connection for residuals of a medial meniscectomy of the 
right knee and assigned a 10 percent evaluation, effective in 
March 1976.  

The VA progress notes dated in September 1992 show complaints 
of knee pain that varied with activity.  The veteran also 
complained of having low back pain, left greater than right, 
which had been increasing over the past five years.  The 
physician noted that the veteran ambulated without device; 
had an antalgic gait, with weight-bearing favoring the right 
lower extremity; and decreased lumbar lordosis of the 
veteran's posture with left "c" type scoliosis, short left 
leg.  

The VA progress notes dated in October 1992 show that 
physical therapy had not improved the condition of the 
veteran's right knee and that he was prescribed a knee brace.  

In a March 1993 rating decision, the RO assigned an increased 
evaluation of 20 percent for the service-connected residuals 
of a medial meniscectomy of the right knee under Diagnostic 
Code 5258, effective in September 1992.  

The veteran underwent a VA spine examination in March 1996.  
He reported having a constant limp on the right and 
intermittent low back pain that made it difficult for him to 
do wood working.  

Upon examination, the veteran walked with a limp, favoring 
the right leg.  He had a mild thoracic scoliosis, cave to the 
right.  The veteran stood with right hip up; his right leg 
measured one-half inch longer than his left leg.  There was 
no fixed deformity other than scoliosis.  X-ray studies 
revealed a mild compression fracture of the L3 vertebral 
body.  

The range of motion for the veteran's back was that of 5 
degrees of backward flexion, 60 degrees of forward flexion, 
20 degrees of right and left lateral flexion, and 25 degrees 
of right and left lateral rotation.  

The diagnoses were those of thoracic scoliosis associated 
with a short left leg (as compared to the right) and pelvic 
tilt up on the right substantial decrease in range of motion; 
compression fracture, L3; and status-post surgery of the 
right knee with symptoms.  

A report of VA spine examination in July 1997 shows diagnoses 
of thoracic scoliosis, minimal; and post-status mild 
compression fracture at L3 with degenerative joint 
disease/degenerative disc disease.  The examiner noted that 
the veteran had an old compression fracture of L3.  It was 
the opinion of the examiner that the veteran's back problem 
was neither caused by his initial right knee problem, nor 
aggravated by either of his knees.  

In July 1999, the Board remanded the case to the RO for 
further development and for a comprehensive VA examination to 
determine the nature and likely etiology of the claimed back 
disorder.  

The veteran underwent a VA examination in March 2000.  He 
reported a history of damage to his right knee in service and 
his undergoing a medial meniscectomy.  Since then, the 
veteran reported having a continuing problem with popping and 
grinding of the right knee, with daily intermittent knee pain 
related to standing and weight bearing.  The veteran also 
reported that the knee felt hot later in the day.  He had 
pain when sitting more than an hour, but took no medication.  
The veteran reported that his knee became stiff daily, and 
that he did not wear a knee brace because his knee was tender 
in the area around the patella.  

Upon examination, there were neither obvious redness nor 
swelling; there was full range of motion of the right knee 
with minimal crepitus.  Tenderness was noted along the right 
side of the patella.  There was a 7.5-centimeter scar along 
the medial aspect of the right patella.  The veteran had full 
extension and full flexion.  The ligaments were intact with 
no abnormality to varus or valgus stress.  The veteran 
reported having joint line pain.  There was no obvious 
McMurray sign; there was a slightly anterior drawer sign on 
the right.  

The diagnosis was that of right medial collateral ligament 
injury and right medial meniscus tear status post 
reconstruction of the knee with residuals. 

With respect to the veteran's back, the veteran reported 
having pain being present about 90 percent of the time daily 
and causing him to have increased fatigue.  The veteran 
reportedly relieved the pain by lying down and relieving the 
pressure on his back.  He reported that the pain radiated to 
both legs perhaps once or twice a week.  The veteran reported 
wearing a back brace.

X-ray studies showed an old healed fracture at L3 with 
degenerative disc disease.  The examination revealed a 
scoliosis of the thoracic spine with concavity to the right.  
There was no paravertebral or sacroiliac tenderness.  There 
was minimal sciatic notch tenderness on both sides.  

The veteran could bend to 80 degrees in the posterior-
anterior plane with a complaint of slight pulling in the left 
sacroiliac area with full bend.   He could bend to 30 
degrees, bilaterally, complaining of discomfort on the left 
side.  The veteran could heel and toe walk, although he 
complained of pain in the back and knees with walking on his 
heels.  There was an area of slight numbness over the lateral 
aspect of the right knee extending up to the distal aspect of 
the right thigh.  Motor and sensory examinations of the lower 
extremities were unremarkable.  

The diagnosis was that of old compression fracture of L3 with 
degenerative disc disease, with residuals.  

The examiner commented that the veteran had a history of low 
back pain and evidence of an old fracture of L3 with 
degenerative disc disease.  It was the opinion of the 
examiner that it was more likely than not that the fracture 
and degenerative disease were not related to the problems 
with the veteran's knees.  

It was also the opinion of the examiner that the fracture and 
degenerative disease could be aggravated by problems with the 
veteran's knees, which resulted in a change in posture.  
 
The veteran underwent a VA examination in August 2001.  He 
reported that his right knee was more painful than his left 
knee, that his right knee locked in a flexed position, and 
that both his knees swelled at the end of the day and felt 
unstable.  

The veteran reported that he did not do a home exercise 
program, use knee braces or take medication.  He reportedly 
iced his knees nightly to reduce the pain and swelling.  

Upon examination of the right knee, a medical [sic] scar was 
noted; there was no effusion.  His range of motion was from 
zero degrees to 110 degrees.  There was no varus deformity or 
patellar crepitus.  There was no subluxation.  The 
collaterals and cruciates were intact.  The veteran 
complained of having pain to palpation over the 
medial/lateral joint lines and patella tendon insertion.  
There was no pain with patella grinding.  X-ray studies 
revealed minimal medial compartment narrowing and early 
osteoarthritis.  

With respect to the back, the veteran reported having low 
back pain all the time and being especially uncomfortable 
with prolonged sitting and riding in a car.  The veteran 
reported that the pain occasionally radiated down the 
posterior aspect of both legs to the heel.  He reported the 
onset of back pain as being in 1991 or 1992.  

Upon examination of the cervical spine, there was full range 
of motion; neither muscle deficiency nor atrophy were noted.  

Upon examination of the lumbosacral spine, heel and toe walk 
were normal; the veteran had a normal gait.  The veteran 
could bend forward to 8 inches of the floor.  Lateral bending 
was to 30 degrees, bilaterally; extension was normal.  There 
was no paravertebral spasm or sacroiliac joint tenderness to 
palpation.  His deep tendon reflexes were 2+ symmetrically, 
and motor examination was grossly intact and symmetric.  
Straight leg raising was negative bilaterally; there was no 
quad atrophy.  

X-ray studies revealed mild kyphoscoliosis of the thoracic 
spine and minimal degenerative disc disease, T7-T9; and an 
old compression fracture of the lumbar spine, L3, and mild 
degenerative disc disease, L3-L4.

The VA examiner commented that the veteran had a mild 
scoliosis, but that this would not be affected by the 
veteran's knee injury at this late date.  It was the opinion 
of the examiner that there was no correlation between the 
veteran's back pain and his right knee injury.  
 
In an addendum dated in January 2002, the VA examiner noted 
some patients experienced problems with pain, fatigue, and 
weakness with osteoarthritis and medial compartment 
narrowing.  It was the opinion of the VA examiner that it was 
at least as likely as not that the veteran would have an 
additional range of motion loss of the right knee (estimated 
as a 5 percent loss) while engaged in walking due to pain, 
particularly if flare-ups were encountered.


B.  Legal Analysis-Evaluation of the Service-Connected
Residuals of a Medial Meniscectomy of the Right Knee

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

A review of the evidentiary record shows that service 
connection has been granted for residuals of a medial 
meniscectomy of the right knee and that the current 20 
percent evaluation is the maximum assignable under Diagnostic 
Code 5258.  

The most recent VA medical reports present evidence of no 
joint effusion, early degenerative changes, a range of motion 
from zero degrees to 110 degrees, a noticeable 
popping/grinding when standing and weight bearing, and 
complaints of pain.  

A rating for residuals of a medial meniscectomy of the right 
knee may be assigned under Diagnostic Codes 5257 or 5258.  
Although, no more than one rating may be assigned for the 
same manifestations without violating the rule against the 
pyramiding of disabilities.  38 C.F.R. § 4.14.  

However, the most recent medical examination in this case 
showed no instability of the veteran's right knee.  The 
veteran also reported that he did not use any brace or knee 
support.  There was evidence of tenderness along the right 
side of the patella. The veteran was diagnosed with right 
medial collateral ligament injury and right medial meniscus 
tear status post reconstruction of the knee with residuals. 

These results and the veteran's complaints of pain when 
straightening the knee and a history of a dislocated 
cartilage with episodes of locking clearly support the 
assignment of a 20 percent rating under Diagnostic Code 5258.  
The medical evidence does not indicate the presence of 
instability or subluxation that would support a higher rating 
under Diagnostic Code 5257.  

At the August 2001 examination, the VA examiner noted that 
the veteran's active range of motion in his right knee was 
from zero degrees to 110 degrees.  At the time of 
examination, there was evidence of pain on palpation of the 
knee joint compartments.  

More recent medical evidence shows early degenerative changes 
affecting the veteran's right knee.  However, there is no 
evidence that the degenerative changes of the right knee have 
resulted in additional functional impairment-in the way 
of limitation of motion-as to warrant a higher rating under 
Diagnostic Codes 5260 and 5261.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 4.59 (2001).  

The Court held in DeLuca that, when determining the severity 
of a musculoskeletal disability, VA must consider whether the 
veteran experiences weakness, excess fatigability, or 
incoordination as a result of the condition at issue.  

Here, the VA examiner recently found that it was at least as 
likely as not that the veteran would encounter additional 
range of motion loss of the right knee while engaged in 
walking due to pain.  However, he estimated that as only an 
additional 5 percent loss.  

As such, where a veteran technically has full range of motion 
but the motion is inhibited by pain, a compensable rating for 
arthritis under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
would be available.  

Here, the veteran has been diagnosed with residuals to 
include right knee pain, with no evidence of any significant 
focal neuromuscular deficits.  The veteran described the pain 
as hurting when he stood up and with weight bearing, and that 
the knee would lock in a flexed position.  

The examiners have noted minimal crepitus with motion of the 
veteran's right knee.  In addition, the veteran reported that 
the knee swelled and felt hot at the end of the day.  X-ray 
studies taken of the veteran's right knee in August 2001 
noted minimal medial compartment narrowing and early 
osteoarthritis.  

However, in light of this evidence, and with consideration of 
provisions of 38 C.F.R. § 4.59 and the veteran's complaints 
of pain, the Board finds no basis for the assignment of a 
rating higher than 20 percent for functional loss of the 
right knee due to pain.  

After consideration of all the evidence, the Board notes that 
the service-connected residuals of a medial meniscectomy of 
the right knee are manifested primarily by degenerative 
changes that produce painful motion, locking of the knee, and 
complaints of pain.  As such the preponderance of the 
evidence is against the claim for increase.  

The RO has considered the propriety of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  

Accordingly, the Board finds that the veteran's current 
disability picture does not support the criteria for the 
assignment of a rating higher than 20 percent for the 
service-connected right knee disability.  




C.  Legal Analysis-Service Connection for a Claimed Back 
Disability

The veteran contends that his back disability is made worse 
by his service-connected residuals of a medial meniscectomy 
of the right knee.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).   

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that, when aggravation of a non-service-connected disability 
is proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, under Allen supra, the veteran need not 
show that his back disability arose during service; he need 
only show that it was aggravated by his service-connected 
right knee disability.  

Here, the Board finds that the evidence does not show that 
the service-connected residuals of a medial meniscectomy of 
the right knee directly caused any back disability.  

However, an opinion by a VA examiner was to the effect that 
the veteran's old fracture of L3 with degenerative disc 
disease could be aggravated or worsened by a change in the 
veteran's posture, which resulted from the service-connected 
right knee disability.  The Board finds this medical 
statement to be probative for purposes of demonstrating 
aggravation.  

The Board finds that the medical evidence in the claims 
folder is in relative equipoise in showing that the currently 
demonstrated disability manifested by low back pain is 
aggravated or made worse by the veteran's service-connected 
residuals of a medial meniscectomy of the right knee.  

By extending the benefit of the doubt to the veteran, 
secondary service connection for the veteran's disability 
manifested by low back pain is granted.  



ORDER

A rating in excess of 20 percent for the service-connected 
residuals of a medial meniscectomy of the right knee is 
denied.  

Secondary service connection for a disability manifested by 
low back pain is granted.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

